    Case 1:19-mj-01018-AMD Document 5 Filed 03/19/21 Page 1 of 1 PageID: 1




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 IN THE MATTER OF THE SEARCH OF
 THE PREMISES LOCATED AT 1791                      Mag. No. 19-mj-1018 (AMD)
 FOURTH STREET, THOROFARE, NEW
                                                   UNSEALING ORDER
 JERSEY 08086

       This matter having come before the Court upon the application of the United States of

America, by Rachael A. Honig, the Acting United States Attorney for the District of New Jersey

(Kristen M. Harberg, Assistant United States Attorney, appearing), for an order unsealing the

affidavit, application in support of the search warrant, the resulting search warrant and all related

documents filed in the above-captioned matter; and

       IT IS on this WK day of March, 2021,

       ORDERED that all papers related to the above-captioned matter, including the application,

affidavit, and search warrant, are hereby unsealed.




                                                      HONORABLE ANN MARIE DONIO
                                                      United States Magistrate Judge
